Exhibit 10.5

PEPCO HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Time-Vested)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is effective this
            day of             , 2015 (the “Date of Grant”), by and between
Pepco Holdings, Inc. (the “Company”), and Joseph M. Rigby, an employee of the
Company (the “Participant”).

WHEREAS, the Company has adopted the Pepco Holdings, Inc. 2012 Long-Term
Incentive Plan, as it may be amended, amended and restated and/or restated from
time to time (the “Plan”).

WHEREAS, on             , 2015, the Committee granted to the Participant a
Service-Based Award of             Restricted Stock Units under the Plan (the
“RSU Award”).

WHEREAS, the Company desires to enter into an agreement with the Participant
evidencing the grant to the Participant of the RSU Award approved by the
Committee on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Company and the Participant
agree as follows:

1. Restricted Stock Unit Award. The RSU Award is a Service-Based Award under the
Plan consisting of             Restricted Stock Units. The Restricted Stock
Units are notional units of measurement denominated in shares of Stock (i.e.,
one Restricted Stock Unit is equivalent in value to one share of Stock, subject
to the terms hereof). The Restricted Stock Units represent an unfunded,
unsecured contractual right.

2. Vesting. Except as may otherwise be provided in Sections 3 and 24 hereof,
this RSU Award shall vest, as follows:

(a) On             , 2018 (the “Vesting Date”), this RSU Award shall vest in
full, provided that the Participant remains continuously employed by the Company
or a Subsidiary beginning on the Date of Grant and ending on the Vesting Date.
Except as otherwise provided by Section 2(b), 2(c) or 3 hereof, if the
employment of the Participant by the Company or any Subsidiary terminates prior
to the Vesting Date, this RSU Award shall be immediately forfeited in its
entirety. The period beginning on the Date of Grant and ending on the Vesting
Date shall be referred to herein as the “Restriction Period.”

(b) Upon (i) the Termination of the Participant’s employment without Cause, or
(ii) the death or Disability of the Participant during the Restriction Period
and prior to any termination of the Participant’s employment with the Company or
any Subsidiary, a portion of the RSU Award shall vest, which portion shall equal
the number of Restricted Stock Units covered by this Agreement multiplied by a
fraction, the numerator of which shall be the number of days in the Restriction
Period during which the Participant was continuously employed by the Company or
a Subsidiary, and the denominator of which shall be the total number of days in
the Restriction Period. The remaining portion of this RSU Award shall
immediately be forfeited.



--------------------------------------------------------------------------------

(c) The Committee may, in its sole discretion, provide that, upon the retirement
of the Participant (as determined by the Committee in its sole discretion), all
or part of the Restricted Stock Units covered by this RSU Award shall vest. Any
such action by the Committee must be made in writing prior to the effective date
of the Participant’s retirement.

Any Restricted Stock Units associated with this RSU Award as to which the
vesting requirement of this Section 2 has been satisfied shall be payable in
accordance with Section 5 hereof.

3. Accelerated Vesting.

(a) Notwithstanding the foregoing (but subject to compliance with the provisions
of Section 17 hereof and except as may otherwise be provided in Section 24
hereof), if the Participant is terminated by the Company or a Subsidiary as an
employee or if the Participant terminates such employment for Good Reason, in
each case within 12 months following a Change in Control and within the
Restriction Period, all of the Restricted Stock Units represented hereby shall
vest upon such termination and be payable in accordance with Section 5 hereof.

(b) Notwithstanding any other provision of this Agreement to the contrary, to
the extent not otherwise vested or forfeited, the Restricted Stock Units
represented hereby shall vest in the amount, and at such time, as provided in
Section 4.3 of that certain Amended and Restated Agreement and Plan of Merger,
dated July 18, 2014, by and among the Company, Exelon Corporation, a
Pennsylvania corporation (“Exelon”), and Purple Acquisition Corp., a Delaware
corporation and an indirect, wholly owned subsidiary of Exelon, and thereafter
shall be cancelled as provided in Section 4.3 thereof.

4. Dividend Equivalents. Dividend Equivalents under the Plan have been granted
in conjunction with this RSU Award, such that any dividend paid in cash on
shares of Stock will be credited to the Participant as Dividend Equivalents as
if the Restricted Stock Units represented hereby were outstanding shares of
Stock. Such credit shall be made in the form of additional whole and/or
fractional Restricted Stock Units, based on the Fair Market Value of the Stock
on the trading day immediately prior to the date of payment of any such
dividend. All such additional Restricted Stock Units shall be subject to the
same vesting and forfeiture provisions applicable to the Restricted Stock Units
in respect of which they were credited and shall be paid in accordance with
Section 5 hereof.

5. Payment of Award. Except as otherwise provided by Section 24 hereof, payment
of vested Restricted Stock Units (which shall include Restricted Stock Units
credited pursuant to Dividend Equivalents described in Section 4) shall be made
within thirty (30) days following the earlier of (i) the Vesting Date; or
(ii) the vesting of this RSU Award in whole or in part pursuant to Sections
2(b), 2(c) or 3 hereof, but subject in each case, as applicable, to any delay
that may be required under Section 16 hereof. The vested Restricted Stock Units
shall be paid in the form of one share of Stock for each Restricted Stock Unit,
minus deductions for applicable minimum statutory withholding taxes as set forth
in Section 11 of this Agreement.

 

-2-



--------------------------------------------------------------------------------

6. Nontransferability of Award. None of the Restricted Stock Units covered
hereby (including any Dividend Equivalents described in Section 4) may be
assigned or alienated, and shall not be subject to attachment or other legal
process except (i) to the extent specifically mandated and directed by
applicable state or Federal statute; or (ii) as provided in Section 11 this
Agreement with respect to withholding of applicable taxes. Any attempted
disposition of this RSU Award or the Restricted Stock Units (or any interest
herein) in violation of this Section 6 shall be null and void.

7. Terms and Conditions. The terms and conditions included in the Plan are
incorporated herein by reference, and to the extent that any conflict or
ambiguity may exist between the terms and conditions included in this Agreement
and the terms and conditions included in the Plan, the terms and conditions
included in the Plan shall control. By execution of this Agreement, the
Participant acknowledges receipt of a copy of the Plan and further agrees to be
bound thereby and by the actions of the Committee and/or the Board pursuant to
the Plan.

8. No Rights as a Stockholder. The Restricted Stock Units granted pursuant to
this RSU Award, whether or not vested, will not confer any voting rights or any
other rights of a stockholder of the Company upon the Participant, and the
Participant will not acquire any voting rights or any other rights of a
stockholder of the Company unless and until such Restricted Stock Units have
vested and shares of Stock underlying such Restricted Stock Units have been
issued and delivered to the Participant. The Company shall not be required to
issue or transfer any certificates representing shares of Stock upon vesting of
the RSU Award until all applicable requirements of any law, rule or regulation
have been compiled with, and any required government agency approvals have been
obtained. Further, no issue or transfer of such certificates shall occur until
such shares of Stock have been duly listed on any securities exchange on which
the Stock may then be listed.

9. Stock Issuable Upon Vesting. Upon vesting of the RSU Award and payment of
Stock pursuant to Section 5 hereof, the Participant shall be provided with the
certificate(s) or certificate number(s) evidencing ownership of the shares of
such Stock, subject to the implementation of an arrangement with the Participant
to effectuate all necessary tax withholding. If the shares of Stock evidenced by
such certificate(s) were not offered and sold to the Participant in a
transaction registered under the Securities Act of 1933, as amended (the
“Securities Act”), the certificate(s) may include a legend noting that the Stock
may not be sold or transferred by the Participant unless such Stock is
registered for resale or unless the Participant meets an exemption from
registration under the Securities Act. The Company shall follow all requisite
procedures to deliver such certificates to the Participant; provided, however,
that such delivery may be postponed to enable the Company to comply with any
applicable procedures, regulations or listing requirements of any government
agency, stock exchange, transfer agent or regulatory agency.

10. No Employment Right; Tenure. This Agreement shall not constitute a contract
of employment between the Company or any Subsidiary and the Participant. The
Participant’s right, if any, to serve the Company as a director, officer,
employee or otherwise shall not be enlarged or otherwise affected by this
Agreement or his or her designation as a participant under the Plan.

 

-3-



--------------------------------------------------------------------------------

11. Tax Withholding. The Participant acknowledges this RSU Award may give rise
to a tax liability and a withholding obligation associated therewith, and that
no shares of Stock shall be issuable to the Participant hereunder until such
withholding obligation is satisfied in full. In accordance with Section 19.C. of
the Plan, the Company or a Subsidiary may withhold up to, but no more than, the
minimum applicable statutory federal, state and/or local taxes (collectively,
“Tax Withholding Requirements”) at such time and upon such terms and conditions
as required by law or determined by the Company or a Subsidiary. Subject to
compliance with any requirements of applicable law, the Company may elect to
require the Participant to satisfy all or any portion of such applicable Tax
Withholding Requirements by (i) the withholding or retention of Stock by the
Company or a Subsidiary from Stock to be paid pursuant to Section 5 hereof,
(ii) requiring the Participant to deliver shares of Stock that are owned by the
Participant, or (iii) any other method determined by the Company in its sole
discretion, and in each case the aggregate number of shares of any Stock so
withheld, retained or delivered shall have an aggregate Fair Market Value (as of
the trading day immediately preceding the date that the Award is first subject
to the applicable Tax Withholding Requirement(s)) equal to the aggregate amount
of such Tax Withholding Requirements.

12. Securities Law Compliance. The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Stock subject to the RSU Award. The Company intends to
maintain the effectiveness of this registration statement but has no obligation
to the Participant to do so. If the registration statement ceases to be
effective, the Participant will not be able to transfer or sell shares of Stock,
which were issued to the Participant pursuant to the RSU Award at a time that
such registration statement was not effective, unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might not be available. The Participant
agrees that any resale of shares of Stock issued pursuant to the RSU Award shall
comply in all respects with the requirements of all applicable securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act and the Securities Exchange Act of 1934, and the respective rules
and regulations promulgated thereunder) and any other law, rule or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company shall not be obligated to either issue shares of Stock
or permit the resale of any such shares if such issuance or resale would violate
any such requirements.

13. Other Plans and Agreements. Any gain realized by the Participant pursuant to
this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, or other benefit plan maintained by the Company or a Subsidiary,
except as determined by the board of directors of such company or as expressly
provided under the terms of such other plan. The Participant acknowledges that
receipt of this Agreement or any prior agreement under the Plan shall not
entitle the Participant to any other benefits under the Plan or any plans
maintained by the Company or a Subsidiary.

14. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement and the Plan.
Any interpretation or construction of any provision of, and the determination of
any question arising under, this Agreement shall be made by the Committee in its
sole discretion and shall be final, conclusive, and binding. The Committee may
designate any individual or individuals to perform any of its functions
hereunder.

 

-4-



--------------------------------------------------------------------------------

15. Changes in Capitalization. The Restricted Stock Units under this RSU Award
shall be subject to the provisions of Section 19.H. of the Plan relating to
adjustments for changes to the Company’s capitalization. The RSU Award shall not
affect the right of the Company or any Subsidiary to reclassify, recapitalize or
otherwise change its capital or debt structure or to merge, consolidate, convey
any or all of its assets, dissolve, liquidate, windup or otherwise reorganize.

16. Section 409A. This Agreement shall be interpreted to ensure, to the fullest
extent possible, that the payments contemplated hereby comply with Section 409A
of the Internal Revenue Code of 1986, as amended, including the Treasury
Regulations promulgated thereunder (“Section 409A”). However, if the RSU Award
is determined to be subject to Section 409A and any payment is triggered by a
separation from service, the payment will, if the Participant is a specified
employee (as determined under Section 409A) and to the extent required by
Section 409A, be delayed until the date that is one day after the six month
anniversary of such separation from service.

17. Clawback Rules. If the Participant is subject to the provisions of
(i) Section 304 of the Sarbanes-Oxley Act of 2002; (ii) any policies adopted by
the Company in accordance with rules that may be promulgated by the Securities
and Exchange Commission pursuant to Section 10D of the Securities Exchange Act
of 1934, as amended; and (iii) any other existing or future applicable law,
rule, regulation, stock exchange rule, or policy of the Board providing for the
forfeiture or recoupment of equity-based compensation granted by the Company
(individually or collectively, the “Clawback Rules”), this Award and the
Restricted Stock Units described herein, as well as any shares of Common Stock
issued hereunder (and any proceeds from the sale or disposition thereof), are
subject to potential forfeiture or “clawback” to the fullest extent called for
by the Clawback Rules. By accepting this Award, the Participant agrees to return
to the Company the full amount required by the Clawback Rules.

18. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the choice of
law principles thereof.

19. Binding Effect. This Agreement shall inure to the benefit of, and be binding
on, the Company and its successors and assigns, and the Participant and his or
her heirs, administrators, executors, other legal representatives and permitted
assigns, whether so expressed or not.

20. No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right under this Agreement constitute
a continuing waiver of the same or a waiver of any other right hereunder.

21. Further Assurances. The Participant hereby agrees to take whatever
additional action and execute and deliver all agreements, instruments and other
documents the Company may deem necessary or advisable to carry out or effect any
of the obligations or restrictions imposed on the Participant or the RSU Award
pursuant to the express provisions of the Agreement and/or the Plan.

 

-5-



--------------------------------------------------------------------------------

22. Definition of Terms. Capitalized terms used herein but not otherwise defined
in this Agreement shall have the meanings ascribed to them under the Plan.

23. Entire Agreement. Except as otherwise provided in Section 24 hereof, this
Agreement and the Plan constitute the entire understanding and agreement between
the parties hereto with regard to the subject matter hereof, and they supersede
all other negotiations, understandings and representations (if any) made by and
between such parties.

24. Employment Extension Agreement. To the extent there is a conflict between
any of the provisions of this Agreement (other than Section 3(b) hereof), and
that certain Employment Extension Agreement, dated April 29, 2014, by and
between the Company and the Participant (the “Employment Extension Agreement”),
the terms of the Employment Extension Agreement shall govern. For the avoidance
of doubt, in the event the Merger is consummated, the provisions of Section 3(b)
hereof shall control over this Section 24 and any other provision in this
Agreement to the contrary.

[signatures appear on the following page]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunder set his or her hand,
all as of this             day of             , 2015.

 

ATTEST: PEPCO HOLDINGS, INC. By:

 

By:

 

Jane K. Storero Frederick J. Boyle Vice President and Secretary Senior Vice
President and Chief Financial Officer

 

PARTICIPANT:

 

Name: Joseph M. Rigby

 

-7-